FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                   UNITED STATES COURT OF APPEALS March 13, 2009
                                                               Elisabeth A. Shumaker
                           FOR THE TENTH CIRCUIT                   Clerk of Court




    JACEK ROKOWSKI,

              Plaintiff-Appellant,

    v.                                                 No. 08-2220
                                           (D.C. No. 6:07-CV-01123-JAP-LAM)
    SHARON LYNN ROKOWSKI,                               (D. N.M.)

              Defendant,

    and

    MARK ALAN GILBERT;
    AMY EVANS GILBERT,

              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before LUCERO, PORFILIO, and ANDERSON, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      This appeal comes to us from an order of the district court dismissing Jacek

Rokowski’s complaint based on various New Mexico domestic relations statutes

and the Parental Kidnaping Prevention Act of 1980, Pub. L. No. 96-611, 94 Stat.

3568 (codified in part at 28 U.S.C. § 1738A). Mr. Rokowski’s claims arise from

the termination of his parental rights as to his daughter (the Child) and the

adoption of the Child by defendants Mark and Amy Gilbert. The district court

construed Mr. Rokowski’s pro se complaint as seeking a declaratory judgment for

the following relief: 1) that the adoption of the Child be declared void; 2) that

New Mexico courts assume jurisdiction of the Child; 3) that charges be brought

against defendants; and 4) that the court award monetary damages to Rokowski.

      Defendants filed a motion to dismiss arguing that, because issues

surrounding the termination of Rokowski’s parental rights and the Child’s

adoption had already been fully adjudicated in the courts of Georgia, Rokowski’s

claims were barred by collateral estoppel. The district court agreed and dismissed

the complaint.

      Our jurisdiction arises under 28 U.S.C. § 1291, and we affirm substantially

for the reasons given by the district court. Rokowski’s claims are barred by

collateral estoppel given the decision of the Georgia Court of Appeals on the

merits of his claims. See Rokowski v. Gilbert, 620 S.E.2d 509 (Ga. App. 2005),

cert. denied, Jan. 17, 2006. The collateral estoppel effect of the Georgia decision

encompasses Rokowski’s challenge to the jurisdiction of the Georgia courts based

                                          -2-
on his claim that the Child had been taken illegally from New Mexico to Georgia

by defendants. The Georgia Court of Appeals specifically held that, for various

reasons, “[t]he trial court did not err in ruling that it had subject matter and

personal jurisdiction.” Id. at 518. The affirmance by the Georgia Court of

Appeals of the order issued by the trial court permitting defendants to adopt the

Child precludes Rokowski from relitigating the propriety of the adoption

including his claim of illegal transport and/or kidnapping.

      The judgment of the district court is AFFIRMED.


                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Circuit Judge




                                           -3-